Case 2:18-cv-14128-WJM-MF Document 13-3 Filed 04/22/19 Page 1 of 2 PageID: 133




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 285-3239
Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                            Case No. 2:18-cv-14128-WJM-MF
                    Plaintiff,
                                                   CERTIFICATE OF SERVICE
       v.                                        Document Filed Electronically
 YEE MOY a/k/a EDDIE MOY,

                    Defendant.


      JOHN C. ATKIN, hereby certifies as follows:
      1.     I am an attorney-at-law of the State of New Jersey and admitted to

practice before the Courts of the State of New Jersey and the United States District

Court for the District of New Jersey.

      2.     I hereby certify that on the below date, I caused a copy of Plaintiff’s

Notice of Motion for an extension of time within in which to effectuate service of

process in this matter, pursuant to Federal Rule of Civil Procedure 4(m);

Certification of John C. Atkin, Esq.; a proposed form of Order; and this certificate
Case 2:18-cv-14128-WJM-MF Document 13-3 Filed 04/22/19 Page 2 of 2 PageID: 134




of service, to be served upon Defendant via UPS and First Class Mail at the

following address:

              Yee Moy
              63 E. Cedar Street
              Livingston, NJ 07039

      I certify that the foregoing statements made by me are true and correct. I am

aware that if any of the foregoing statements are willfully false, I may be subject to

punishment.

Dated: April 22, 2019                  Respectfully submitted,

                                       THE ATKIN FIRM, LLC

                                       Attorneys for Plaintiff,
                                       Strike 3 Holdings, LLC

                                       /s/ John C. Atkin
                                       John C. Atkin, Esq.
                                       55 Madison Avenue, Suite 400
                                       Morristown, NJ 07960
                                       Tel: (973) 285-3239
                                       Fax: (833) 693-1201
                                       JAtkin@AtkinFirm.com




                                          2
